Title: To Alexander Hamilton from Tench Coxe, 15 October 1794
From: Coxe, Tench
To: Hamilton, Alexander


Treasury Department, Revenue Office, October 15, 1794. “It appears extremely probable that the supply of Whiskey for 1795 may require some share of your attention at Pittsburg. Mr. Carrington was authorized to procure the whole in consequence of the disorders which prevailed in the western parts of Pennsylvania.… 75,000 rations are required this day by the Secy. at War to be deposited in advance at Fort Washington for the service of 1795 of which I have given Mr Carrington notice. Messrs. Scott & Ernest are also required to furnish at the post 111.000 rations, & at Pittsburg 3600 rations for wh they have asked the amot: of 37,000 Drs. For this I have made application at your office. Very great importations of bale goods are received & expected from G Britain; so that the clothing contractors are much pleased, and do not expect to import much if any goods.…”
